bCANNELLA, J.,
dissenting.
In my opinion, the trial judge erred in granting the JNOV. The jury determined that plaintiff failed her burden of proof, thereby finding defendant not liable for the accident. As stated by the majority, a JNOV should only be granted when the facts and inferences are so strongly and overwhelmingly in favor of one party that reasonable men could not have arrived at a contrary verdict. Kistner v. King, 98-641 (La.App. 5th Cir. 12/16/98), 726 So.2d 68, 70. In this case, the facts and inferences are not so strongly and overwhelmingly in favor of plaintiff that reasonable men could not have arrived at a contrary verdict.